Citation Nr: 1232100	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, claimed as secondary to the service-connected bipolar disorder.

2.  Entitlement to service connection for fibromyalgia, claimed as secondary to the service-connected bipolar disorder.

3.  Entitlement to service connection for degenerative arthritis, claimed as secondary to the service-connected bipolar disorder.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1971 to May 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied the claims on appeal.

In December 2009, the Board denied the claims.  The Veteran appealed to the Veterans Claims Court.  In July 2011, the Court vacated the Board's decision and the issues were remanded to the Board for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In January 2012, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a cardiologist was rendered in March 2012, and medical opinion from a rheumatologist was rendered in May 2012.  VA duly gave notice to the Veteran and his attorney; no further response by the Veteran was submitted.

The issues of entitlement to service connection for fibromyalgia and osteoarthritis, to include as secondary to the service-connected bipolar disorder disability, are addressed in the REMAND portion of the decision below and those two issues are REMANDED to the RO.


FINDINGS OF FACT

1.  Hypertension and coronary artery disease (CAD) were not noted in service; the Veteran's blood pressure reading and chest x-ray were normal at the time of his service separation examination.

2.  Neither hypertension nor CAD were diagnosed or clinically identified within one year after the Veteran's separation from service in May 1973.

3.  The Veteran was diagnosed with CAD in January 2003.

4.  Since January 2003, the Veteran's hypertension has not been manifested by a diastolic pressure predominantly 100 or more, or by a systolic pressure predominantly 160 or more; his CAD has not been found to have changed in severity.

5.  The evidence does not show a medical nexus between the Veteran's current CAD and/or hypertension and his active service or a service-connected disability.


CONCLUSION OF LAW

A cardiac disorder, to include CAD and hypertension, were not incurred in or aggravated by service, nor was it secondary to service or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a cardiac disorder, to include hypertension and CAD, because his heart disease was caused or aggravated by his service-connected bipolar disorder.  He submitted medical literature to support the contention that the cardiac conditions are caused by or aggravated by the service-connected bipolar disorder.  He maintains that his service-connected bipolar disorder and his claimed cardiac pathology are inextricably interconnected.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.

Certain chronic disabilities, such as cardiovascular disease (including hypertension and CAD), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to incorporate the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  The new provision stated that this included situations when there had been aggravation of a veteran's nonservice-connected condition that was proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease.  

However, VA would not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury was established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).  The Veteran's claim for service connection was submitted in January 2008 and the amendment is applicable to the current claim.  

After a review of the claims file, the Board finds that the preponderance of the competent and probative evidence is against the claim of service connection for any cardiac disorder.  First, and although the Veteran does not contend otherwise, his service medical records are devoid of any mention of a heart disorder or cardiac symptoms.  Thus, neither hypertension nor CAD were shown in service.

Next, the evidence does not show that any cardiac disorder or heart disease was clinically demonstrated within 12 months of the Veteran's separation from active service in May 1973.  In fact, there is no clinical evidence that any cardiac pathology existed until many years after active service.  

Specifically, the VA medical records dated between June 1989 and August 1998 contain no complaints or findings related to any cardiac pathology.  For example, the Veteran's blood pressure was recorded as 112/86 n June 1989.  An October 2002 VA general preventive medicine clinic note stated that he was not taking any medications and that his blood pressure reading was 125/88.  He was noted to have smoked since the age of 15 and his previous medical history only included arthritis and a hernia repair.  

The first medical evidence documenting the existence of a cardiac disorder is dated in December 2002, when the Veteran sought treatment for chest pain.  He was diagnosed with CAD in January 2003 and underwent bypass surgery.  Thus, the medical evidence does not support continuity of symptomatology or a grant of benefits on a presumptive basis.  

The Veteran's primary assertion is that his cardiac pathology is caused by, or made worse by, his service-connected psychiatric disability.  As to secondary service connection, the record indicates that he has been in receipt of service connection for a psychiatric disability (bipolar disorder) since June 2006.

Review of the Veteran's VA medical records, i.e., those involving treatment for the service-connected psychiatric disorder and the nonservice-connected hypertension and CAD, reveals no causal linkage expressed in the medical evidence of record.  The same is true for the private medical treatment records in the claims file.  In addition, the March 2012 VHA medical opinion states that the Veteran's cardiac pathology was not caused by, or aggravated by, the service-connected psychiatric disability.  

Furthermore, the evidence of record does not show that the Veteran's blood pressure has ever been manifested by diastolic pressure at predominantly 100 or more or by systolic pressure at predominantly 160 or more, as required by DC 7101.  Nor is there a history of diastolic pressure at 100 or more that was subsequently controlled by medication.  

This evidence includes private medical records dated between May 2008 and June 2009 containing more than 20 blood pressure readings, as well as a blood pressure reading of 110/78 recorded in August 2004 by his private arthritis specialist.  VA treatment records dated between December 2002 and June 2009, also do not reflect the type of reading required under DC 7101.  For example, in May 2003, his blood pressure reading was 108/66 and in June 2006 it was 128/74.  His blood pressure was 157/97 in May 2008, and 158/92 in May 2009.  Therefore, the Board finds that the preponderance of the competent evidence is against a finding that hypertension had ever approximated the requirements for a 10 percent disability evaluation.  

Rather, if the Veteran's hypertension had been service-connected at the time of diagnosis in January 2003, a noncompensable, or zero percent, evaluation would have been assigned at that time and currently.  Thus, there is no clinical evidence of record to indicate that his hypertension has increased in severity at any point up to the present time.  

The same hold true for the Veteran's CAD.  His private and VA medical records do not reflect any findings of dyspnea, angina, dizziness or syncope.  While he has been on continuous medication for his CAD since his January 2003 bypass surgery, there is no clinical evidence of record demonstrating the existence of cardiac hypertrophy or dilatation or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, DC 7005 (CAD).  As reflected by a May 2008 VA treatment note, he was seeing his private cardiologist regularly and had no new changes.

The Veteran has also contended that his bipolar disorder caused him to develop risk factors that are etiologically related to the development of heart disease.  Namely, he relates his smoking and his weight problems to his bipolar disorder.  However, review of the evidence of record reveals that, as reflected in an October 2002 VA treatment record, he had started smoking a pack a day at the age of 15 years.  A November 2004 VA rheumatology clinic note states that he had quit smoking when he was diagnosed with CAD and that he had gained 50 pounds after discontinuing smoking.  

In addition, the March 2012 VHA expert cardiology opinion addressed these points; the reviewing cardiologist stated that bipolar disorder was not a recognized risk factor for cardiac disease and that the bipolar disorder did not cause the Veteran's cardiac pathology nor was it an underlying cause.  The main risk factors were his smoking history from age 15 to 2003 and his family history (a brother died from a myocardial infarction as noted in a January 2003 VA treatment note).  

In addition, while obesity was also a well-known risk factor, the cardiologist stated that the medications used to treat the Veteran's bipolar disorder did not play a direct role in the onset or the severity of his cardiac disease.  The cardiologist further concluded that these medications were unlikely to have played an indirect role in the Veteran's weight gain given the timing of the weight gain which the cardiologist attributed to his smoking cessation.

Thus, the preponderance of the probative evidence is against the Veteran's secondary service connection claim - the weight of the evidence does not demonstrate, or approximate, findings supportive of linkage between the psychiatric disability or treatment thereof to any cardiac disorder.  There is no probative opinion of record that provides an etiologic link, whether by causation or by aggravation, between the Veteran's current cardiac pathology (including hypertension and CAD) and his service-connected bipolar disorder disability.
 
The Board has considered the Veteran's statements submitted in support of his claim that his current cardiac pathology is etiologically related to his psychiatric disability.  To the extent that such statements represent evidence of continuity of symptomatology, without more, they are not competent evidence of a diagnosis, nor do they establish a nexus between any acquired pathology and his psychiatric disability.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  Cardiac pathology requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his hypertension or CAD because he is not qualified to offer such opinions.

In addition, the matter of aggravation of a disorder is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

The evidence of record also includes articles and extracts of articles relating to hypertension, CAD, cardiac disease and bipolar disorder.  The Veteran obtained this information from the internet and submitted it without any reference to it by any health care professional.  In addition, it has not been explained how these articles relate to the claim.  

The Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Medical treatise information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  

Furthermore, these articles reflect hypotheses and suggestive findings but not any delineation of exact mechanisms and the underlying associations are described as still uncertain.  As noted in the March 2012 report of the VHA cardiology expert, while there are reports in the literature of some association of psychiatric disorders with higher morbidity and mortality, the associations reported are not causative relationships.  Bipolar disorder can potentially aggravate CAD if a patient continues to smoke and is noncompliant; however, the Veteran stopped smoking in January 2003, and he has been compliant with medical follow-up for his heart problems.

None of the material submitted in this case appears to meet the standard set forth in Wallin, because none of it delves into an association between the Veteran's service or his service-connected bipolar disorder and his currently demonstrated obesity, hypertension, or any other cardiac condition.  These articles and excerpts proffered are not regarded as germane, as not one of them applies the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's hypertension, CAD or any other cardiac disorder and his active service, including his service-connected psychiatric disability, despite his contentions to the contrary.  

In that regard the Board finds substantially probative the March 2012 VA medical opinion undertaken specifically to address the matter on appeal.  The opinion was rendered after review of the Veteran's claims file, including his service medical records; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

The only evidence of record to support the Veteran's contentions comes from the internet articles discussed above and his statements; however, the Board finds that these pieces of evidence are of minimal probative value, because they are generic in nature and do not provide a probative medical rationale which is specific to the Veteran's medical history.  Instead the articles refer to a general or possible relationship between bipolar disorder and cardiac disorders.  

The Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  

Any medical opinion to the effect that it is possible that there is some connection between the Veteran's psychiatric disability and his hypertension or other cardiac disorder is therefore not probative.  Further, as noted above, neither the Veteran nor his attorney is competent to render a probative (persuasive) opinion on a medical matter.

The language of 38 C.F.R. § 3.310 requires consideration of whether service-connected disability has made the claimed disability chronically worse, even if the service-connected disability did not cause the claimed disability.  However, in this case, there is no competent evidence of record to suggest that the Veteran's psychiatric disability or the treatment thereof has either caused or aggravated any cardiac disorder, including hypertension and CAD.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same March 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, the Veteran's service treatment records have been included in the claims file and reviewed.  VA and private medical treatment records have been associated with the claims file and reviewed.  VA also obtained his Social Security Administration records from his application for disability benefits.  The Board obtained a medical expert opinion on the question of the etiology of his current heart disease and the relationship of his bipolar disorder to his heart disease in March 2012.

A medical opinion is adequate for claims purposes when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The March 2012 medical opinion was rendered by a medical professional, and the associated report reflects review of the Veteran's prior medical records.  

The opinion included descriptions of the history and symptoms for the claimed cardiac disease and demonstrated objective evaluations.  The medical reviewer was able to assess the nature and etiology of the Veteran's cardiac disorder, as well as whether or not there is any etiologic relationship between the service-connected bipolar disorder and cardiac pathology.  

The Board finds that the March 2012 medical opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VA reviewer failed to address the clinical significance of the disorder.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327.  Therefore, the Board concludes that he was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the July 2009 Statement of the Case (SOC) explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  

It appears that all obtainable evidence identified by the Veteran relative to his heart disease claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that he has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices. 

The Veteran was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, as noted, the Veteran is currently represented by an attorney.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether a veteran has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to her client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  

VA communications to the claimant and his or her counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the Veteran had a meaningful opportunity to participate effectively in the processing of her claim.  Id.  

It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, he and his attorney have not indicated there is any outstanding evidence relevant to the claim for service connection for a cardiac disorder.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cardiac disorder (to include hypertension and CAD), including as secondary to the service-connected bipolar disorder disability, is denied.


REMAND

A determination has been made that additional development is necessary in the current appeal as to the fibromyalgia and osteoarthritis claims.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the RO for action as described below.

The Veteran is currently diagnosed with fibromyalgia and osteoarthritis which he is claiming are secondary to his service-connected psychiatric disorder.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

With respect to these claims, in May 2012, a medical opinion was received from a rheumatologist that indicated that the service-connected bipolar disorder at least as likely as not caused some aggravation of the fibromyalgia and that the bipolar disorder could have had an effect on weight gain which in turn would affect the osteoarthritis.  

Under 38 C.F.R. § 3. 310, service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3. 310(b).  

Here, there are no treatment records in the claims file dated after June 2009, and there are no x-ray records dated after September 2003.  On remand, the RO should obtain medical evidence showing the current level of severity of the claimed fibromyalgia and the osteoarthritis, as well as their level of severity before aggravation by the psychiatric disability, or as soon as possible after aggravation.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain VA clinical records from the following:
* VAMC Birmingham for the period from May 2003 to the present; and
* VAMC Tennessee Valley Healthcare System for the period from June 2009 to the present.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

To the extent an attempt to obtain these records is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran and his attorney should also be informed of the negative results and be given opportunity to secure the records.

3.  Schedule the Veteran for a rheumatology examination to determine the nature, severity and extent of his current fibromyalgia and osteoarthritis.  The claims file must be reviewed by the examiner in conjunction with the examination.  

All indicated special studies, including radiographic examination, must be accomplished as needed.  All pertinent X-ray, CT scan, and MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner is asked to provide a comprehensive report including complete rationale for all conclusions reached.

The examiner is asked to address the severity of the fibromyalgia at the time of onset (baseline) and the current severity.  The examiner is asked to indicate whether there has been any change in the baseline of either claimed condition.  If there has been any such change, the examiner must state whether the increased manifestations of the fibromyalgia or the osteoarthritis are proximately due to the service-connected psychiatric disability or treatment therefor.

4.  Upon receipt of the VA medical report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  

5.  After all appropriate development has been accomplished, review the record, including any newly-acquired evidence, and re-adjudicate the claims on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

6.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


